FILED
                                                            United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                  Tenth Circuit

                          FOR THE TENTH CIRCUIT                     July 8, 2020
                      _________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
JIHAD AL-ALI,

     Plaintiff - Appellant

v.                                                   No. 19-4102
                                             (D.C. No. 2:18-CV-00845-TC)
THE CHURCH OF JESUS CHRIST OF                          (D. Utah)
LATTER DAY SAINTS; KEITH D.
SQUIRES; UTAH PUBLIC SAFETY
DEPARTMENT; UTAH HIGHWAY
DIVISION; UNITED STATES
DEPARTMENT OF JUSTICE; ROD J.
ROSENSTEIN, US Attorney General
Deputy; MICHAEL E. HOROWITZ,
Inspector General; FEDERAL BUREAU
OF INVESTIGATION; ROBERT S.
MUELLER, III, Federal Bureau of
Investigation, Headquarters Director;
ANDREW MCCABE, Federal Bureau of
Investigation Headquarters Director;
CHRISTOPHER WRAY, Federal Bureau
of Investigation Headquarters Director;
FEDERAL BUREAU OF
INVESTIGATION SALT LAKE CITY
OFFICE; MARY F. ROOK, Salt Lake City
Office, special agent in charge; ERIC
BARNHART, Salt Lake City Office
special agent in charge; FEDERAL
BUREAU OF INVESTIGATION LOS
ANGELES OFFICE; UNITED STATES
ATTORNEY’S OFFICE FOR THE
DISTRICT OF UTAH; BERT TOLMAN,
US Attorney of the District of Utah; JOHN
W. HUBER, US Attorney for the District
of Utah; UNITED STATES
DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT; SHANE
DONOVAN, former Secretary of US
Department of Housing; UNITED
STATES POSTAL SERVICE; UNITED
STATES SUPREME COURT; UTAH
DEPARTMENT AT THE SUPREME
COURT; UNITED STATES COURT OF
APPEALS FOR THE TENTH CIRCUIT;
THE UTAH DEPARTMENT AT THE
TENTH CIRCUIT; JENNIFER ORALLY,
US District Court Liaison to the Tenth
Circuit; CAROLYN B. MCHUGH, Utah
Judge; JUDGE MICHAEL W.
MCCONNELL, former Utah Judge; UTAH
FEDERAL DEFENDER OFFICE; ORRIN
HATCH, Utah Senator; DERRELL
BROWN, staff to Orrin Hatch; MIKE LEE,
Utah Senator; SALT LAKE
COMMUNITY COLLEGE; DAVID
RICHARDSON; GARY R. HERBERT,
former Utah Lieutenant Governor and
current Governor in Utah; JON M.
HUNTSMAN, JR., former Governor of the
State of Utah and currently Ambassador to
Russia; UTAH ATTORNEY GENERAL’S
OFFICE; SEAN REYES, current Attorney
General; RICHARD D BISSELL, Assistant
to Utah Attorney General; ROSEMARY
BAILY, Assistant to Utah Attorney
General; UTAH STATE BAR; UTAH
DIVISION OF RISK MANAGEMENT;
UTAH SUPREME COURT; UTAH
COURT OF APPEALS; THIRD
DISTRICT COURT OF SALT LAKE
COUNTY; LISA DAVIS, Court Clerk;
FNU IWALASKI, Utah Judge; FNU
FRATTO, Utah Judge; FNU SCINKY,
Utah Judge; FNU QUIEN, Utah Judge;
FNU KINEDDY, Utah Judge; VERNICE
S. TREASE; UTAH TRANSIT
AUTHORITY; FRED ROSS; UTAH
BOARD OF EDUCATION; CAROL
LAIR; JORDAN SCHOOL DISTRICT;
SALT LAKE SCHOOL DISTRICT;
DONNA SMITH; UTAH ANTI-

                                        2
DISCRIMINATION OFFICE; HEAHTER
MORISON; UTAH WORK FORCES
DEPARTMENT; SALT LAKE COUNTY;
BEN MCADAMS, Salt Lake County
Mayor; RUSS WALL, Salt Lake County
Director of Development, Taylorsville
former Mayor; SALT LAKE COUNTY
PUBLIC DEFENDERS OFFICE; SALT
LAKE COUNTY HUMAN RESOURCES;
SALT LAKE COUNTY HOUSING
AUTHORITY; SALT LAKE COUNTY
ANIMAL SERVICES; SALT LAKE
COUNTY JAIL; ROSSI RIVERA, Salt
Lake County Sheriff; GREATER SALT
LAKE UNIFIED POLICE
DEPARTMENT; THE PRIVET
COMPANY; TRACY C. WYANT, Chief
of Police of Taylorville City; DON
HUTSON, Chief of Police Holladay City;
TAYLORSVILLE CITY; LARRY
JOHNSON, Taylorsville former Mayor;
KRISTIE STEADMAN OVERSON,
Taylorsville current Mayor; MICHAEL W.
KWAN, Taylorsville Justice Court Utah
Judge; DAVID CHURCH, Taylorsville
Attorney; STORE AND LOCK STORAGE
HEADQUARTER; MURRAY CITY;
MURRAY CITY JUSTICE COURT; W.
PAUL THOMPSON, Utah Judge; SOUTH
SALT LAKE CITY; SOUTH SALT LAKE
CITY JUSTICE COURT; CATHERINE
M. JOHNSON, Utah Judge; SALT LAKE
CITY; JAMES ROGERS, City Council
Chairman; SCOTT FREITAG, Director for
Salt Lake city Public Safety 911 bureau;
SALT LAKE CITY PROSECUTOR’S
OFFICE; SALT LAKE CITY MEAN
LIBRARY; SALT LAKE CITY
HOUSING OFFICE; SALT LAKE CITY
JUSTICE COURT; JUDGE VIRGINA
WARD, Utah Judge; WEST VALLEY
CITY; WAYNE T. PYLE, West Valley
City Manager; RON BEGLOW, City

                                       3
Mayor; COLLEEN JACOBS, West Valley
City Chief of Police; WEST VALLEY
CITY ANIMAL SERVICES; SAINT
MARKS HOSPITAL;
INTERMOUNTIAN MEDICAL
CENTER; LDS HOSPITAL;
UNIVERSITY OF UTAH; UNIVERSITY
OF UTAH LAW DEPARTMENT;
UNIVERSITY OF UTAH HOSPITAL;
GOLD CROSS AMBULANCE; LOS
ANGELES CITY; NORTH AMERICA
SECURITY; STATE OF CALIFORNIA;
EDMUND G. BROWN, Governor of the
State of California; BANK OF AMERICA;
REBECCA KING; STUART T.
MATHESON, Bank of America Utah
trustee; JAMES DEAN, Bank of America
Utah attorney; SOS EMPLOYMENT
GROUP, f/k/a SOS Staffing Service;
LABOR READY CORPORATE OFFICE
HEADQUARTERS; MCDONALD’S
CORPORATE OFFICE; MCDONALD’S
FAST FOOD RESTRAINT;
MCDONALD’S STORE 916 W NORTH
TEMPLE SALT LAKE CITY UT 84116;
MCDONALD’S STORE 4217 S
REDWOOD ROAD TAYLORSVILLE UT
84123; MCDONALDS STORE 210 W 500
S SALT LAKE CITY UT 84101; 7-
ELEVEN STORE HEADQUARTERS
CORPORATE UNITED STATES; 7-
ELEVEN STORES HEADQUARTERS
CORPORATE UTAH; 7-ELEVEN
STORE #24075 515 N 300 W SALT
LAKE CITY, UT 84103; 7-ELEVEN
STORE 6398 S HIGHLAND DRIVE
SALT LAKE CITY UT 84104; SMITH’S
FOOD & DRUG CENTERS, corporate
office; SMITH’S GROCERY STORE
4065 S REDWOOD RD SALT LAKE
CITY UT 84123; MBSC; NATHAN
BROWN, MBSC Property Manager;
SIERRA TOWING; VALLEY COAL;

                                    4
 K-TALK RADIO STATION; JIM
 CRICKWOOD, K-Talk Radio Station
 Host; TRAVELERS AID; VOLUNTEERS
 OF AMERICA, headquarters;
 VOLUNTEERS OF AMERICA SALT
 LAKE CITY; FOURTH STREET
 CLINIC; GREYHOUND BUS; NET10
 WIRELESS; BRET JOHNSON, court
 administrator,

       Defendants - Appellees.
                      _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before HOLMES, KELLY, and BACHARACH, Circuit Judges.
                  _________________________________

      Jihad Al-Ali, proceeding pro se, appeals from the district court’s order

dismissing his civil rights action without prejudice. The court determined that the

case should be dismissed because Mr. Al-Ali’s pro se amended complaint failed to

comply with Rules 8 and 12 of the Federal Rules of Civil Procedure. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

      The district court reviewed Mr. Al-Ali’s initial complaint and dismissed it

without prejudice to him filing an amended complaint. The court stated that it could

not understand his claim and reminded Mr. Al-Ali that Rule 8 required “that he give


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          5
‘a short and plain statement of the claim showing that the pleader is entitled to

relief’” R. at 66 (quoting Fed. R. Civ. P. 8).

      Mr. Al-Ali filed an amended complaint. The court noted that Mr. Al-Ali’s

amended complaint “name[d] approximately 140 defendants, complain[ed] of actions

occurring over the last fourteen years, and demand[ed] $777 million as well as

non-monetary remedies.” Id. at 112. The court further noted that “[i]n his

thirty-seven-page amended complaint, [Mr. Al-Ali’s] numerous allegations are

sweeping and very general, and are not linked to any named defendant or cause of

action. In short, the court cannot understand the nature of his claims, the specific

acts of which he complains, or what each defendant did to injure him.” Id. at 113.

      Because the amended complaint did not comply with Rule 8 and provide a

short and plain statement of each claim showing how Mr. Al-Ali was entitled to

relief, the district court concluded that Mr. Al-Ali had not given the named

defendants sufficient notice of the claims against them. The court also noted that to

avoid dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “each

claim asserted by the plaintiff must list all of the elements of the cause of action,

assign facts to each element, list the defendant against whom he brings that claim,

and ask for relief the court can provide.” Id. The court determined that

“Mr. Al-Ali’s attempt to correct the deficiencies of his original complaint [was] not

sufficient to avoid dismissal under Rules 8 and 12.” Id.

      On appeal, Mr. Al-Ali argues that we should set aside the district court’s

dismissal, but he offers no reasoned rebuttal to the deficiencies the district court

                                            6
identified in the amended complaint. Mr. Al-Ali’s amended complaint alleges ten

causes of action. As the district court correctly observed, Mr. Al-Ali “vaguely lists,

but does not explain, numerous causes of action[,]” and “[a] few causes of action are

listed with no allegations linked to them.” Id. Seven of the causes of action contain

just one word or one sentence. See, e.g., id. at 98-100. Two causes of action fail to

connect any of the allegations to any of the defendants by name, id. at 94-96, and the

remaining cause of action simply recites information about the use of biological

weapons but does not allege any connection to Mr. Al-Ali or any of the defendants,

see id. at 97.

       As we have explained, “Rule 8 serves the important purpose of requiring

plaintiffs to state their claims intelligibly so as to inform the defendants of the legal

claims being asserted.” Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007).

We agree with the district court that “[Mr. Al-Ali’s] amended complaint does not

satisfy the necessary pleading requirements.” R. at 114. Accordingly, we affirm the

district court’s dismissal of Mr. Al-Ali’s case. We deny Mr. Al-Ali’s motion to

change venue.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                             7